DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 12, 13 and 22-24 are currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 24 broadly claims that the microspheres to conductive pigment ratio is 3:1-30:1. However, this pigment ratio is only disclosed as being a volume ratio. As claimed the ratio can be with any units, for example a weight ratio that is not disclosed. 

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the scope of this claim is unclear, since claim 23 depends from cancelled claim 21. In order to further prosecution, the Examiner is interpreting the claim to depend from claim 1.
Regarding claim 24, the basis for the pigment ratio (weight, volume, etc.) is unclear. In order to further prosecution, the Examiner is interpreting the ratio as a volume ratio as disclosed on Page 33 of the Specification.

Claim Rejections - 35 USC § 103
Claims 1, 2, 10, 12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Savin (WO 96/29372 A1) in view of Sambasivan et al. (US 2008/0035021).
Regarding claims 1, 2, 10, 12, 22 and 23, Savin (Claims 13-19 and 54-56) teaches a composition comprising a mixture of zinc that can be in the form of zinc powder, an epoxy resin binder and graphite powder, wherein the weight percentages of zinc as part of the combined amount of zinc and binder is from about 75 to about 90%, and graphite is present at a level of about 20-60 weight percent of the binder. The zinc particles are disclosed as being zinc powder. There is no disclosure that the powders would have any other components other than zinc. Based on the densities of these materials, this would include ranges of binder and zinc that overlap those claimed and graphite at a volume percentage of about 4 volume percent or more. The composition can further comprise a solvent and borosilicate hollow glass microspheres (Claims 14-19 and 54-56). This addition of the microspheres would further decrease the solid volume percent of the graphite in the overall composition. For example, if a composition such as Example 7 of Savin included graphite at the lower end of the weight percentage range of 20 weight percent of the binder instead of close to the upper limit, the content of graphite powder would be about 3.5 volume percent. Thus, the ranges of Savin overlap those claimed.
The additional filler of Savin is hollow glass microspheres, not ceramic microspheres. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum phosphate microspheres, in place of the hollow glass microspheres of Savin, in order to ensure that the microspheres have better adhesion to the epoxy binder.
Regarding claim 24, Savin in view of Sambasivan does not explicitly disclose the volume percentage of the microspheres and thus, the volume ratio of microspheres to graphite. 
However, Sambasivan (Paragraph 103) teaches that the use of the microspheres can reduce costs while enhancing paint coating performance. Thus, the amount of microspheres added would be a matter of routine experimentation to achieve desired cost and performance for the coating.

Claims 1, 2, 10, 12, 13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Savin (WO 96/29372 A1) in view of Daniels et al. (US 2012/0234490).
Regarding claims 1, 2, 10, 12, 13, 22 and 23, Savin (Claims 13-19 and 54-56) teaches a composition comprising a mixture of zinc that can be in the form of zinc powder, an epoxy resin binder and graphite powder, wherein the weight percentages of zinc as part of the combined amount of zinc and binder is from about 75 to about 90%, and graphite is present at a level of about 20-60 weight percent of the binder. The zinc particles are disclosed as being zinc powder. There is no disclosure that the powders would have any other components other than zinc. Based on the densities of these materials, this would include ranges of binder and zinc that overlap those claimed and graphite at a volume percentage of about 4 volume percent or more. The composition can further comprise a solvent and borosilicate hollow glass microspheres used as a pigment (Claims 14-19 and 54-56). This addition of the microspheres would further decrease the solid volume percent of the graphite in the overall composition. For example, if a composition such as Example 7 of Savin included graphite at the lower end of the weight percentage range of 20 weight percent of the binder instead of close to the upper limit, the content of graphite powder would be about 3.5 volume percent. Thus, the ranges of Savin overlap those claimed.
The additional filler of Savin is hollow glass microspheres, not solid glass microspheres. 
Daniels (Paragraph 51) teaches commonly used particulate materials that are used as pigments to provide color. These pigments include several of the pigments of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use solid glass microspheres as the pigment of Savin, since Daniels teaches these an equivalent common pigment material to those disclosed in Savin.
Regarding claim 24, Savin in view of Daniels does not explicitly disclose the volume percentage of the microspheres and thus, the volume ratio of microspheres to graphite. 
However, given that the function of the additive is as a pigment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of pigment to achieve a desired color for the composition as a matter of routine experimentation. 

Response to Arguments
Applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive. 
Applicants argue that the Specification supports new claim 24. However, the claim is broader than supported by the Specification. The Specification only supports the claimed ratio as a volume ratio. The ratio being a volume ratio is not claimed.
Applicants argue that Savin (WO 96/29372 A1) in view of Sambasivan et al. (US 2008/0035021) does not teach a composition with the claimed volume percentages of In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The broader teachings of Savin include weight percentages of zinc as part of the combined amount of zinc and binder is from about 75 to about 90%, and graphite is present at a level of about 20-60 weight percent of the binder. Based on the densities of these materials, this would include ranges of binder and zinc that overlap those claimed and graphite at a volume percentage of about 4 volume percent or more. The composition can further comprise a solvent and borosilicate hollow glass microspheres used as a pigment (Claims 14-19 and 54-56). This addition of the microspheres would further decrease the solid volume percent of the graphite in the overall composition. For example, if a composition such as Example 7 of Savin included graphite at the lower end of the weight percentage range of 20 weight percent of the binder instead of close to the upper limit, the content of graphite powder would be about 3.5 volume percent. Thus, the ranges of Savin overlap those claimed.
Applicants argue that recalculating the Examples of the present application show a different weight percentage than that of Savin. However, the rejection is not based on the Examples of the instant case, but rather based on the teachings of the components and amounts usable for the coatings of Savin. As set forth above, the teachings of Savin encompass weight percentages as claimed. 
Applicants argue that choices need to be made to have the composition of Savin meet the claimed percentages. Applicants argue impermissible hindsight to arrive at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Savin teaches epoxy, zinc and graphite as example materials and teaches weight percentages that overlap those claimed. Thus, the Examiner maintains that the choices used to arrive at the claimed composition are well within the teachings of Savin. Applicants have not provided evidence commensurate in scope with the claims to overcome these overlapping ranges. 
Due to amendments to the claims, the rejections from the April 29, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



February 17, 2021